DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: a display system for a work vehicle comprises a controller generate a three-dimensional projection model that portrays the three- dimensional shape of the surrounding environment based on the 3D shape data, generate display image data indicative of a display image of the surrounding environment of the work vehicle by projecting the image onto the three-dimensional projection model based on the image data, perform an evaluation whether each of a plurality of regions included in the surrounding environment based on the 3D shape data satisfies a predetermined warning condition, and display each of the plurality of regions in the display image in a mode that corresponds to the evaluation, each of the plurality of regions satisfying the predetermined warning condition being displayed differently from each of the plurality of regions not satisfying the predetermined condition in claim 1 is not disclosed or suggested by Reiners in view of Shike, Onuma, Kochi and Tsukomto as asserted in the remarks, pages 7-13, filed on 01/12/2022. Claims 12 is allowable for the same reasons as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner



/TUNG T VO/Primary Examiner, Art Unit 2425